DETAILED ACTION
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Co-Pending Application 17/221,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/121,564
Co-Pending Application 17/221,110
1. A computer system and software module to collect real-time user video viewing data leveraging links between related systems users (friends) to create new and different descriptive data types all in real-time, comprising: 
an application software module comprising computer executable code on the user mobile device, 
a direct interface between the module and user device's operating system, 
an internet protocol connection with cloud-based system servers, 
an internet protocol connection to other related users' (friends') devices, 
a computer readable database for user and system data recording, 
wherein the said software module, said internet protocol connections and databases are configured to: 
use system software to identify content being viewed in real-time. 
augment content title information with related metadata records in system database, 
share viewing information across related user groups (friends' groups) 
create comparative viewing indexes between related users (friends) to weight relevance of viewing. 
record all data and data types collected to large-scale computer readable databases, tagged by time, individual user, connected user groups, content title and other key elements for analysis and outputs.
1. A computer system and software module to identify real-time user video viewing data to enable sharing of viewing and other information with related users (friends and family) who are by far the most significant influencers of video content viewing, and provide multiple tools to system users to assist and simplify user decisions on what to watch, comprising: 
an application software module comprising computer executable code on the user smartphone or other personal computer device, 
a direct interface between the module and user device's operating system, 
an internet protocol connection between individual user devices and the cloud-based system servers, 
user device internet protocol connections with other users on the system network, 
computer readable database servers for user viewing and system data recording, 
wherein the said software module, said internet protocol connections and databases are configured to: 
use the system software module on user device to automatically identify content being viewed in real-time, 
alternatively, provide on-screen options for users to manually input content identification information, 
augment content title information with related metadata records from other system databases, 
record all viewing and related information by users to computer readable databases, and 
tag all viewing information by content title, user, related users), time and duration of viewing, and other key content descriptors for later computer analysis and immediate communication with other related users on the system network.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Yeo et al. (US 2019/0018846), and further in view of Dorner (US 11375256), and further in view of Archibong et al. (US 2013/0268973).

Claim 1, Shoemake teaches a computer system and software module to collect real-time user video viewing data leveraging links between related systems users (friends) to create new and different descriptive data types all in real-time (i.e. ratings) (p. 0011), comprising: 
an application software module comprising computer executable code on the user mobile device (i.e. CRDs) (p. 0011), 
a direct interface between the module and user device's operating system (p. 0072), 
an internet protocol connection with cloud-based system servers (p. 0072), 
an internet protocol connection to other related users' (friends') devices, a computer readable database for user and system data recording (i.e. internet) (p. 0072, 0134), 
wherein the said software module, said internet protocol connections and databases (130) (fig. 1) are configured to: 
 verify an identity of a user viewing the content via the user’s smart phone device (p. 0020, 0023, 0051, 0080);
determine user viewership of the content and viewing times based on monitoring the user’s smart phone devices (i.e. past viewing when using smartphone) (p. 0023, 0149).
Shoemake is not entirely clear in teaching a computer system and software module to collect real-time user video viewing data, comprising:
use system software to identify content being viewed in real-time by capturing an audio sample from the content and matching the captures sample to an audio track of the content;
augment content title information with related metadata records in system database, 
share viewing information across related user groups (friends' groups), wherein a rating indicating the user’s affinity for the content is tagged to the respective user and shared with other related users in the user’s groups via the internet protocol connection,
create comparative viewing indexes between related users (friends) to weight relevance of viewing,
monitor and analyze text and voice communications between users to create a basic user sentiment data related to the content, wherein the sentiment data is used to generate the rating,
record all data and data types collected to large-scale computer readable databases, tagged by time, individual user, connected user groups, content title and other key elements for analysis and outputs.
wherein the content viewership monitoring is not limited to a particular content platform.
Yeo teaches the specific feature of:
use system software to identify content being viewed in real-time by capturing an audio sample from the content and matching the captures sample to an audio track of the content (i.e. matching fingerprints) (p. 0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio matching as taught by Yeo to the system of Shoemake to allow for content recognition (p. 0109).
Dorner teaches the specific feature of:
share viewing information across related user groups (friends' groups) (i.e. messages, chats), wherein a rating indicating the user’s affinity for the content is tagged to the respective user (i.e. reaction emotions) and shared with other related users in the user’s groups via the internet protocol connection (col. 9, lines 3-41).
monitor and analyze text and voice communications (i.e. mining chats) between users to create a basic user sentiment data related to the content, wherein the sentiment data is used to generate the rating (col. 9, lines 3-41).
wherein the content viewership monitoring is not limited to a particular content platform (i.e. other sources) (col. 7, lines 36-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).
Archibong teaches a computer system and software module to collect real-time user video viewing data, comprising:
augment content title information with related metadata records in system database (i.e. merging social data with program data) (fig. 6A; p. 0061-0064), 
create comparative viewing indexes (i.e. social graphs) between related users (friends) to weight relevance of viewing (i.e. weight of relevance may be how many users are watching or liking the program) (fig. 6b; p. 0061-0064, 0066-0068),
record all data and data types collected to large-scale computer readable databases, tagged by time (i.e. social graph indicates time), individual user (i.e. social graph indicates user), connected user groups (i.e. social graph indicates friend status), content title (i.e. social graph is linked to programs) and other key elements for analysis and outputs (i.e. social graph indicates viewing status) (figs. 6A-6B; p. 0024, 0039, 0061-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided social media information as taught by Archibong to the system of Shoemake to allow for users to see what their friends viewing activity is (p. 0061).

Claim 3, Shoemake is not entirely clear in teaching the computer system and software module in claim 1, wherein the said elements are further configured to: 
use content information received from user devices and system servers to calculate start, finish and elapsed times of current viewing, 
record viewing information and share with related users (friends) on the system, 
leverage this information to encourage users' communications about content, and 
record hybrid data information tagged by content and user on the system database servers for system analysis.
Archibong teaches the computer system and software module in claim 1, wherein the said elements are further configured to: 
use content information received from user devices and system servers to calculate start, finish and elapsed times of current viewing (i.e. how long users are taking part in the action) (p. 0033), 
record viewing information (i.e. users watching and liking content) and share with related users (friends) on the system (fig. 6A; p. 0061-0064), 
leverage this information to encourage users' communications about content (i.e. presenting social data on the EPG) (fig. 6Al p. 0061-0064), and 
record hybrid data information tagged by content and user on the system database servers for system analysis (i.e. merging social data with program data) (figs. 6A-6B; p. 0061-0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided social media information as taught by Archibong to the system of Shoemake to allow for users to see what their friends viewing activity is (p. 0061).

Claim 7 recites a system claim 2, wherein the system collected data is simultaneously verified instantaneously by a number of means, comprising the following steps: 
user is verified in the system upon registering on the system through address and credit card verifications, 
a related user mobile device is authenticated as the source of the user data via universal device identity number (UDID) and telephone number confirmation, 
data collected and recorded by the system is tagged with related user identification cross-referenced with said verified name, address, phone and device numbers (UDID's), 
all collected user data is pre-verified by the system immediately on receipt.
OFFICIAL NOTICE is taken that it is common knowledge within the art before the effective filing date of the present invention to have provided a system where:
user is verified in the system upon registering on the system through address and credit card verifications, 
a related user mobile device is authenticated as the source of the user data via universal device identity number (UDID) and telephone number confirmation, 
data collected and recorded by the system is tagged with related user identification cross-referenced with said verified name, address, phone and device numbers (UDID's), 
all collected user data is pre-verified by the system immediately on receipt,

in order to verify a user account in a cloud based server system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user registration verification system to the system of Shoemake to authenticate users on the server.

Claim 8, Shoemake teaches the system of claim 4, further comprising the steps: 
utilize keyword software to analyze the recorded communications data between users as recorded to determine whether the communication is related to any specific video content viewed by users (i.e. using user activity to determine recommendations) (p. 0182), 
apply artificial intelligence software to determine user sentiment indicators for any specific identified content whether positive or negative and the level of intensity thereof (i.e. emotion recognition techniques and determining level of interest) (p. 0130-0131) and, 
record the sentiment analysis data elements on the system database servers tagged to users and individual program content (fig. 3A; p. 0131-0135).

Claim 9, Shoemake teaches the system of claim 4, wherein the various forms of hybrid data recorded in the said system databases can be leveraged to produce more advanced predictive reporting outputs, involving; 
operator inputs of requested forms and types of predictive data analysis required (i.e. recommendations based on user activity) (p. 0182), 
system software runs data sorts to retrieve required verified data inputs (i.e. weightings for data can be different and analyzed differently) for analysis (p. 0076), and 
artificial intelligence software analyzes selected data using iterative processing to create requested predictive reports based on both historical and real-time data (p. 0076), and 
create report outputs based on pre-verified data in near real-time (i.e. recommendations based on calculation) (p. 0075-0078).

Claim 10, Shoemake teaches the system of claim 9, further comprising; 
operator inputs requested forms and types of predictive data analysis required (i.e. recommendations based on user activity) (p. 0182), 
system accesses verified data from system databases (i.e. monitored reactions of users) and live data feeds from user devices to create data pool for analysis (i.e. user reactions and general monitored activity is analyzed for recommendation of content) (p. 0132-0135, 0182), 
artificial intelligence software functionality to perform high velocity, real-time prescriptive reports to assess specific user viewing reactions (i.e. monitored user reactions) (p. 0130-0134) and, 
the report output is created by the system rapidly based on pre-verified data (i.e. recommendations based on calculation) (p. 0075-0078).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Yeo et al. (US 2019/0018846), and further in view of Dorner (US 11375256), and further in view of Archibong et al. (US 2013/0268973), and further in view of Todd (US 2018/0316944).

Claim 2, Shoemake teaches the system and related software module in claim 1, wherein the said elements are further configured to: 
access key user data directly from the user and related users' (friends') devices, including device types (i.e. user may have many devices) (p. 0055-0056).
collect other key user demographic information entered by the individual users in setting up their accounts (p. 0134). including credit card verifications from system cloud servers (p. 0134), 
record all data and data types collected to large-scale computer readable databases, tagged by time, individual user, connected user groups, content title and other key elements for analysis and outputs.
Shoemake is not entirely clear in teaching the specific features of:
“access key user data directly from the user and related users' (friends') devices, including device identification, contacts information and other related data”, 
“collect other key user information entered by the individual users in setting up their accounts including credit card verifications from system cloud servers”,
record all data and data types collected to large-scale computer readable databases, tagged by time, individual user, connected user groups, content title and other key elements for analysis and outputs.
Archibong teaches the specific features of:
“access key user data directly from the user and related users' (friends') devices, including device identification (i.e. user profile), contacts information (i.e. friend connections) and other related data (i.e. actions on action log)” (p. 0023, 0028, 0030), 
“collect other key user information entered by the individual users in setting up their accounts including credit card verifications from system cloud servers”,
record all data and data types collected to large-scale computer readable databases, tagged by time (i.e. social graph indicates time), individual user (i.e. social graph indicates user), connected user groups (i.e. social graph indicates friend status), content title (i.e. social graph is linked to programs) and other key elements for analysis and outputs (i.e. social graph indicates viewing status) (figs. 6A-6B; p. 0024, 0039, 0061-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided social media information as taught by Archibong to the system of Shoemake to allow for users to see what their friends viewing activity is (p. 0061).
Todd teaches the specific feature of “collect other key user information entered by the individual users in setting up their accounts including credit card verifications from system cloud servers” (p. 0191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided credit card information as part of a user account as taught by Todd to the system of Shoemake to allow users to make purchases (p. 0191).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647), and further in view of Dorner (US 11375256), and further in view of Archibong et al. (US 2013/0268973).

Claim 4, Shoemake teaches a computer system and software to collect other hybrid data types by leveraging voice, text, video and other data communications between users, comprising: 
a software module comprising computer executable code on the user mobile device (i.e. CRD), which is preconfigured to provide direct interface with the user device operating system (i.e. server) (p. 0072), 
an internet protocol network connection between user devices and system cloud servers (i.e. internet) (p. 0072).
Shoemake is not entirely clear in teaching a computer system and software to collect other hybrid data types by leveraging voice, text, video and other data communications between users, which comprises: 
a software application to establish communications between user devices via text, voice or video, 
a data interface application to share user viewing and other information between related user devices on the system, wherein a rating indicating the user’s affinity for the content is tagged to the respective user and shared with other related users in the user’s groups via the internet protocol connection,
an application to interface with the user device to integrate contacts information into the system, and 
a communications module to allow users to initiate communications with related user (friends) tied to current viewing and group membership, and further configured to: 
create voice, text and video communications between related users, 
initiate joint or individual communications linked to specific content being viewed by users, 
analyze text and voice communications between users to create a basic user sentiment data related to the content, wherein the sentiment data is used to generate the rating,
create pre-scheduled communications around organized (scheduled) group viewing, 
share viewing and other related information between related parties (friends) using the system, and 
record all types of communications information (data) to a backend database server for analysis flagged to individual users and user groups.
Dorner teaches the specific feature of:
“wherein a rating indicating the user’s affinity for the content is tagged to the respective user and shared with other related users in the user’s groups via the internet protocol connection” (col. 9, lines 3-41).
analyze text and voice communications between users to create a basic user sentiment data related to the content, wherein the sentiment data is used to generate the rating (i.e. mining chats) (col. 9, lines 3-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a user interaction tracker as taught by Dorner to the system of Shoemake to allow for sentiment analysis (col. 9, lines 3-41).
Archibong teaches a computer system and software to collect other hybrid data types by leveraging voice, text, video and other data communications between users, which comprises: 
a software application to establish communications between user devices via text, voice or video (i.e. sharing mode) (p. 0079), 
a data interface application to share user viewing and other information between related user devices on the system (i.e. EPG displays social data on the EPG) (fig. 8A; p. 0074-0080), 
an application to interface with the user device to integrate contacts information into the system (i.e. friends) (fig. 6A; p. 0061-0064), and 
a system to allow users to initiate communications with related user (friends) tied to current viewing and group membership (i.e. group viewing the same program can chat with each other) (fig. 9B; p. 0081), configured to: 
create voice, text and video communications between related users (i.e. chat) (fig. 9B; p. 0081), 
initiate joint or individual communications linked to specific content being viewed by users (i.e. group viewing of a program) (fig. 9B; p. 0081), 
create pre-scheduled communications around organized (scheduled) group viewing (i.e. users can share programs they are scheduled to watch) (fig. 4; p. 0052), 
share viewing and other related information between related parties (i.e. users liking programs) (friends) using the system (fig. 6A-6B), and 
record all types of communications information (data) to a backend database server for analysis flagged to individual users and user groups (i.e. action logger stored on databases) (p. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided social media information as taught by Archibong to the system of Shoemake to allow for users to see what their friends viewing activity is (p. 0061).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Yeo et al. (US 2019/0018846), and further in view of Dorner (US 11375256), and further in view of Archibong et al. (US 2013/0268973), and further in view of Ketkar (US 2012/0030587).

Claim 5, Shoemake is not entirely clear in teaching the software application and systems as in claim 1, wherein one or more of the said software applications and or server software systems are used to create ratings for specific content related to prior viewing and user bias configured to: 
send prompt to a user via the user device screen including any history of prior viewing, and duration of current viewing, 
request the user input a ratings number for the currently viewed content, 
forward the data inputs via an internet protocol connection to system servers and, 
share individual user ratings with related (friends) and record data on the system database servers flagged by user and content identification.
Ketkar teaches the software application and systems as in claim 1, wherein one or more of the said software applications and or server software systems are used to create ratings for specific content related to prior viewing and user bias configured to: 
send prompt to a user via the user device screen including any history of prior viewing (i.e. program recommending), and duration of current viewing (i.e. duration of content) (fig. 8; p. 0075-0076), 
request the user input a ratings number for the currently viewed content (i.e. rating) (fig. 8; p. 0075-0076), 
forward the data inputs via an internet protocol connection to system servers (i.e. social media guidance application servers) (p. 0074-0076) and, 
share individual user ratings with related (friends) and record data on the system database servers flagged by user and content identification (p. media is tagged with ratings) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a rating system as taught by Ketkar to the system of Shoemake to allow users to share a rating of a program watched and recommended (p. 0075).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al. (US 2014/0359647) in view of Yeo et al. (US 2019/0018846), and further in view of Dorner (US 11375256), and further in view of Archibong et al. (US 2013/0268973), and further in view of Johnson et al. (US 2015/0067724).

Claim 6, Shoemake is not entirely clear in teaching the software application and systems as in claim 1, wherein one or more of the said software applications and or server software systems are used to create ratings for specific content configured to: 
use the identity of content being viewed from the system to search and retrieve program viewing history from the system database servers, 
calculate levels of user interest in content based on current viewing, total time watched and overall frequency of viewing, 
create a system-generated content rating for this video content by alternate weightings of all the key viewing elements and, 
share individual user ratings which related (friends) and record data on the system database servers flagged by user and content.
Archibong teaches the software application and systems as in claim 1, wherein one or more of the said software applications and or server software systems are used to create ratings for specific content configured to: 
use the identity of content being viewed from the system to search and retrieve program viewing history from the system database servers (i.e. past interactions) (p. 0041), 
calculate levels of user interest in content based on current viewing, total time watched and overall frequency of viewing (i.e. past interactions include time and frequency of viewing content) (p. 0039-0042).
create a system-generated content rating for this video content by alternate weightings of all the key viewing elements and, 
share individual user ratings which related (friends) and record data on the system database servers flagged by user and content.
Johnson teaches the specific features of:
create a system-generated content rating for this video content by alternate weightings (i.e. ratings of other users) of all the key viewing elements (fig. 9) and, 
share individual user ratings which related (friends) and record data on the system database servers flagged by user and content (fig. 9; p. 0088).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200404365 A1	Phillips; Michael Eric
US 20200389705 A1	Harris; Demetre et al.
US 20160249115 A1	Lincke; Scott

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        11/27/2022